Citation Nr: 1647721	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March to July 1999 with additional service in the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  After the RO forwarded the appeal to the Board, jurisdiction over this case appears to have been transferred to the RO in Newark, New Jersey.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned at the RO in Newark, New Jersey.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current ankle condition is related to an ankle injury he suffered during annual training in May 2001.  He claims that although he did not seek medical treatment for this condition until recently when the symptoms worsened, he has experienced continuous ankle problems since 2001.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Similarly, in order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.

Available service and personnel records show a May 2001 individual sick slip noting a sore ankle.  A two-week profile prohibiting running, jumping and marching was indicated.  Post-service private treatment records show diagnoses of bilateral ankle pain and at the Board hearing, the Veteran reported that when his ankles started hurting again sometime between 2010 and 2012, he was initially diagnosed with arthritis, instability, and tendonitis.  Again, he claims he has experienced ankle problems since the 2001 injury.  The Board finds the above sufficient for a VA etiological examination, which has not yet been obtained.

In addition, to afford the Veteran every opportunity to substantiate his claim, and to ensure that there is a complete record upon which to decide it, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA, to obtain the Veteran's complete service treatment and personnel records, and to associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ankle disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

3.  Contact the appropriate entity or entities to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of relevant service in the Army National Guard and Army Reserve.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

4.  Thereafter, schedule the Veteran for a VA examination to address to the etiology of any current ankle disorders.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all current ankle disorders.  Then, as to each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is etiologically related to the Veteran's period of active duty service from March to July 1999, or to any period of ACDUTRA or INACDUTRA.

The examiner is advised that the Veteran is competent to report symptoms and treatment, including injuring his ankle in service, and that his reports must be taken into account in formulating the requested opinions.

5.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


